UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2009



In re:   NICHOLAS JAMES QUEEN, SR.

                      Petitioner.



                 On Petition for Writ of Mandamus
                     (No. 1:93-cr-00366-WMN-1)


Submitted:   November 4, 2013             Decided:   November 7, 2013


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Nicholas James Queen, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nicholas James Queen petitions for a writ of mandamus,

seeking an order vacating his criminal judgment and commitment

order.   We deny leave to proceed in forma pauperis and dismiss

the petition.

            Mandamus   is    a    drastic       remedy    to     be   used    only    in

extraordinary circumstances.            Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d
509, 516-17 (4th Cir. 2003).                  Further, mandamus is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

            The relief sought by Queen is unavailable by way of

mandamus.     Accordingly,        we    deny    leave     to     proceed     in   forma

pauperis and dismiss the mandamus petition.                      We dispense with

oral   argument   because        the    facts    and     legal    contentions        are

adequately    presented     in    the    materials       before       the   court    and

argument would not aid the decisional process.



                                                                             DISMISSED




                                          2